BAILEY, J.
By reason of the fact that the payee of the note executed by the plaintiff was a straw party, the plaintiff was kept in ignorance of the fact that the real lender was the mother *5of one of the persons named as trustee in the deed of trust, and this lender became the purchaser at the sale by the trustee. The price at which the property was sold was considerably less than its actual value, although the difference was not such as to justify setting the sale aside on that ground alone.
I think that the sale was voidable, and it will be set aside, and the further prosecution of the suit in the Municipal Court enjoined. The net rents collected by the defendant will be credited on the promissory note.
The defendants will pay the costs.